DETAILED ACTION
1.	This action is in response the communications filed on 02/17/2022 in which claim 1 is amended, claims 4 and 15 being canceled, and claims 1-3, 5-14, and 16-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti (WO2015178992A2) in view of Meister (Optimal control theory with arbitrary superpositions of waveforms) in view of Zemen ("Time-variant channel estimation using discrete prolate spheroidal sequences") in view of Motzoi (Optimal control methods for rapidly time-varying Hamiltonians) in further view of Gouvêa (Global optimization using q-gradients).

In regard to claims 1, 9 and 11, Rigetti teaches: An apparatus for generating a control field for a quantum system comprising: (Rigetti, See Fig. 1, [0044] "In the example shown in FIG. 1, the signal delivery system 106 provides communication between the control system 110 and the quantum processor cell 102. For example, the signal delivery system 106 can receive control signals (e.g., qubit control signals, readout control signals, coupler control signals, etc.) [a control field] from the control system 110 and deliver the control signals to the quantum processor cell 102 [a quantum system]. ")
digital processing circuitry; and (Rigetti, See Fig. 2, [0046] "In the example quantum computing system 100 shown in FIG. 1, the control system 110 controls operation of the quantum processor cell 102. The example control system 110 may include data processors [e.g. digital processing circuitry], signal generators, interface components...", See Fig. 23B, [0314] "FIG. 23B is a flowchart showing an example process 2360 for operating a quantum computing system... FIG. 23B shows a read/write channel controller 2361 that includes a field- programmable gate array (FPGA) 2362 [e.g. digital processing circuitry]...")
a waveform generator configured to generate the control field for the quantum system based on a plurality of controls determined by the digital processing circuitry; (Rigetti, See Fig. 23B, Fig. 24 and Fig. 25, [0315] "... the channel controller 2361 can be a wideband frequency-agile signal generator such as an arbitrary waveform generator [a waveform generator]. The FPGA 2362 can control the DAC 2364 to produce a pulse or other signal [a plurality of controls / control field]having one or more frequency components targeted to one or more qubit devices [quantum system] or readout devices.")
wherein the digital processing circuitry is configured to: (Rigetti, See Fig. 2, [0046] "The example control system 110 may include data processors [digital processing circuitry], signal generators, interface components...")
receive quantum system experiment input parameters (Riegetti, [0323] "The example pulse information 2411 A represents a parameterized pulse for subsystem 1, the example pulse information 241IB represents a parameterized pulse for subsystem 2, and the example pulse information 2411C represents a parameterized pulse for subsystem n. Each pulse may be parameterized [quantum system experiment input parameters], for example, based on an operation to be performed by the subsystem.") including a quantum processor model representing the quantum system; (Rigetti, [0322] "At 2410, control information is generated for individual devices in a quantum processor cell. For example, the control information can include a control sequence for each individual device (a qubit device, coupler device, a readout device). Each control sequence can include digital information and can be generated by a classical computing system running a software program. For example, the digital information can be generated by code running in Python or MATLAB® software (available from The MathWorks, Inc.) or another type of software program.") (Using software program such as Python or MATLAB to run the model generating control / digital information that simulates / represents the quantum system.)
… provide the plurality of controls to the waveform generator (Riegetti, [0324] "At 2420, a multiplexed, composite pulse is composed from the control information. For example, the pulse information (2411A, 241 IB, 2411C) for each subsystem can be combined to compose the multiplexed, composite pulse… At 2430, the multiplexed, composite pulse is synthesized. The composite pulse synthesized at 2430 can be an analog signal generated by a waveform generator system. For example, the composite pulse can be generated by an arbitrary waveform generator (AWG) based on the digital version of the composite pulse composed at 2420. Thus, the composite pulse synthesized at 2430 can be, for example, a radio frequency or microwave frequency pulse produced on a physical transmission line. ") to generate the control field for the quantum system. (Riegetti, [0327] "In the example shown in FIG. 24, a first control signal 2461A is delivered to subsystem 1, a second control signal 246 IB is delivered to subsystem 2, and a third control signal 2461C is delivered to subsystem n."; [0328] "FIG. 25 is a block diagram showing an example process 2500 for delivering control signals to a quantum processor cell.")

Rigetti does not teach, but Meister teaches: generate, based on the quantum system experiment input parameters, a set of coefficients for basis functions (Meister, p. 4 Figure 1 "c=Bt+u" "An n-dimensional subspace (inset, top left), spanned by vectors combined in a matrix B, the control pulse may be described by a n-dimensional coefficient vector c (bottom) [coefficients]."; p. 3, "In this paper we present a method to take into account the type of constraint implied by a parametrization of the control u(t) as the superposition of n experimentally realizable waveforms bl(t) (see figure 1). The functions bl(t) can be interpreted as vectors, defining a linear space through their span. This space is obviously a subspace of the space of control functions u(t) admissible in the absence of constraints. In the numerical representation, we get N-dimensional vectors bl. These vectors form an n × N matrix B = (b1t... bnt), (4) [basis functions] which can be used to transform the coefficient vector {c1,..., cl,... , cn} ≡ ct [a set of coefficients] of a superposition of waveforms into the time domain, i.e., the superposition u~(t) = Σclbl(t)… Lack of any restrictions on the vectors {bl} makes our approach highly flexible. Functions
{bl (t)} with arbitrary shapes may be chosen”; p. 2 “Our control subspace is defined from linear combinations of arbitrary waveforms.”; p.5 "Figure 2. Schematic representation of the matrix B (4) [basis functions] with rows determined by the waveforms bl(t) or their vector equivalents blt. The transpose Bt transforms a coefficient vector c [coefficients] into a control function u, see equation (6)."; matrix B is the basis functions.) as a functional basis expansion, wherein the set of coefficients of the basis functions are generated (p. 4 Figure 1 "c=Bt+u" "An n-dimensional subspace (inset, top left), spanned by vectors combined in a matrix B, the control pulse may be described by a n-dimensional coefficient vector c (bottom) [coefficients]."; p. 6 “The equations c=Bt+u… (9) [coefficients generated] provide all the required transformations and projections (see figure 1).”) and optimized via application of a gradient  (Meister Abstract ln. 6, "In this paper, we present an extension to optimal control theory which allows gradient-based optimization for superpositions of arbitrary waveforms directly in a time domain subspace."p. 11 "An alternative to this approach [1] is optimization based on gradients of the objective with respect to the expansion coefficients cl [optimized via gradients with respect to the coefficient c, which is also viewed as a functional basis expansion], which involves the matrix B as a Jacobian, ∇cJ = B ∇uJ"; Fig.1 and Eq(9) teaches how the coefficients are generated/calculated, and it is further optimized using a gradient method.)

… across all times… (Meister p. 3, "The optimal control function u(t) can then be found by searching for zeros of this gradient... The numerical representation of the control function u(t) is, due to the discrete time steps δt, a N-dimensional vector: u(t) → (u(t1),… , u(tk),… , u(tN)), tk= k · δt, k = 1,… ,N, (3),  and  Meister, pg. 6, after Eq. (11) where the gradient ∇u is taken with respect to the vector u representing all time steps, i.e. all times under consideration [across all times],  with τ ≡ tN, ti ≡ t1 and in shorter notation u(t) → (u1,... , uk,... , uN) ≡ ut. With the dynamics as an implied constraint, the cost to be optimized becomes a functional Φ[u].") (Based on spec. [0042] "The update rules are depicted in FIG. 1, with a difference being that variations of the basis function coefficients may globally affect the control field over all times, whereas GRAPE updates affect each time-step independently," therefore in GRAPE the different times are updated *independently* of each other, but in Meister and in the GRAFS and in the claimed invention, the "all times" are updated jointly i.e. a gradient on all times is used.)
synthesize the plurality of controls based on the set of coefficients; and (Meister p.2, "In this paper we present a control algorithm which takes similar experimental constraints into account, while working in a proper subspace of actual functions of time rather than a parameter space. Our control subspace [controls] is defined from linear combinations [the set of coefficients] of arbitrary waveforms.") (also see Riegetti, "At 2430, the multiplexed, composite pulse is synthesized...")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti to incorporate the teachings of Meister by including gradient-based optimization. Doing so would provide an efficient method in the case of waveforms. (Meister, "We demonstrate the viability and efficiency of the method for these test cases and find significant advantages in the case of waveforms which do not form an orthogonal basis.")

Rigetti and Meister does not teach, but Zemen teaches: wherein the basis functions comprise discrete prolate spheroidal sequences; (Zemen, abstract "We propose and analyze a low-complexity channel estimator for a multiuser multicarrier code division multiple access (MC-CDMA) downlink in a time-variant frequency-selective channel... This subspace is also spanned by discrete prolate spheroidal (DPS) sequences. We expand the time-variant subcarrier coefficients in terms of orthogonal DPS sequences we call Slepian basis expansion."; p. 3598 left col. "The Slepian basis expansion represents bandlimited sequences with a minimum number of basis functions avoiding the deficiencies of the Fourier basis expansion... The orthogonal basis is spanned by the so-called discrete prolate spheroidal (DPS) sequences."; p. 3599 right col. "Wherever possible, we will use a generic notation for the basis expansion quantities ui[m], D, γi, and h~[m] to indicate that the expression is applicable to any set of orthonormal basis functions ui[m]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti and Meister to incorporate the teachings of Zemen by including the Slepian basis expansion. Doing so would provide avoids the frequency leakage effect of the Fourier basis expansion and approximate a time-variant channel more correctly. (Zeman, abstract "This enables a time-variant channel description that avoids the frequency leakage effect of the Fourier basis expansion. The square bias of the Slepian basis expansion per subcarrier is three magnitudes smaller than the square bias of the Fourier basis expansion.") (Meister teaches generating coefficients c as expansion coefficients based on the matrix B (a set of waveforms) and B is arbitrary waveforms. Zemen is related to channel estimation (quantum control over qubits can be viewed as quantum channel estimation), and Zemen teaches the expansion coefficients in terms of discrete prolate spheroidal (DPS) sequences because DPS sequences can approximate a time-variant frequency-selective channel more correctly than Fourier basis expansion. Therefore, a skilled person would find it obvious to replace the arbitrary waveforms of Meister with DPS sequences of Zemen to achieve better result.)


    PNG
    media_image1.png
    68
    368
    media_image1.png
    Greyscale
Rigetti, Meister and Zemen does not teach, but Motzoi teaches: wherein the set of coefficients for the basis functions are (Motzoi, p.2 "ck(t) is a continuous field which is parametrized by the controls uk.", "If we consider the multidimensional surface (control landscape) formed by Φ(uk), steepest ascent is an iterative update procedure that locally examines the landscape at each iteration [an iterative approach for gradient ascent] and provides a new uk by moving in the direction that increases the greatest [a gradient of trace fidelity]. We take some initial guess for the controls and iteratively update according to the rule [update rule] uk → uk + ϵ ∇u'k Φ(uk), (2.4) [∇u is the gradient with respect to u, ∇u is a gradient of trace fidelity] where ϵ is a unitless step matrix (such as the inverse Hessian for Broyden-Fletcher-Goldfarb-Shanno (BFGS)-type algorithms [a gradient ascent solver]). Given an arbitrary initial configuration for the control fields, the algorithm follows a steepest ascent to a local optimum [a local maximum]... "; p.4 left col., "There are a wealth of transfer functions for taking the controls uk to the continuous fields ck(t) …", "The evolution takes the form of Eq. (3.3) where now U = ∏ Ul [matrix products],  l=M-1~0" with the propagator Ul = exp [-I (H0,l + Σ SH)δt] Here ,H0,l and Hk,l are time-sliced versions of H0(t) and Hk(t). The update rule for uk is computed the same as Eq. (2.4), but now the gradient of Φ is found through...", "In the case where the input controls uk are indexed by time, the transfer function (such as an interpolating function, a filter, or a carrier function) will simply reparametrize the weights of the individual control pixels.", "Lacking any detailed description of the transfer, smoothing can be approximated by interpolating between a discrete set of points with a piecewise cubic spline interpolation... we approximate the continuous field as a piecewise function...")(uk or sk is the coefficients. Transfer functions or interpolating function or piecewise cubic spline interpolation used to approximate ck (continuous field) is the basis function.) (Motzoi teaches a gradient of trace fidelity in the update rule. Because during the iteration, a new uk is obtained by moving in the direction that increases the greatest (trace fidelity: going to the right direction and ensuring that the new value will be increased), by using ∇u the gradient with respect to u, therefore ∇u is a gradient of trace fidelity.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti, Meister and Zemen to incorporate the teachings of Motzoi by including optimal control pulses that accounts for the separation of timescales between the variation of the input control fields and the applied Hamiltonian. Doing so would be efficient and accurate in the simulation of the quantum evolution. (Motzoi abstract ln. 5, "Our technique remains numerically efficient in that the dimension of our search space is only dependent on the variation of the input control fields, while our simulation of the quantum evolution is accurate on the timescale of the fast variation in the applied Hamiltonian.").

Rigetti, Meister, Zemen and Motzoi does not teach, but Gouvea teaches: … application of a product rule … (Gouvea, p. 728 ". Regis (2015) proved calculus rules for simplex gradients that are similar to those satisfied by ordinary gradients. Similar rules apply to q-gradients, including a product rule and a quotient rule. Proposition 2… (a) ∇q(f+g)x = ∇qf(x) + ∇qg(x), and ...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti, Meister, Zemen and Motzoi to incorporate the teachings of Gouvea by including a product rule. Doing so would use calculus rules for simplex gradients that are similar to those satisfied by ordinary gradients. (Gouvea, p. 728 ". Regis (2015) proved calculus rules for simplex gradients that are similar to those satisfied by ordinary gradients)

In regard to claim 9, the claim recites substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also applies to claim 9. In addition, Motozoi teaches: and wherein a complexity of the gradient determination is based on a bandwidth of a control field of the quantum system. (Motzoi p.1, "If the pulse-shaping hardware has an internal filter with a bandwidth that is much smaller than the input control sample rate, then the control fields become smooth rather than a sequence of plateaus")
The rationale for combining the teachings of Rigetti, Meister, Zemen and Motzoi is the same as set forth in the rejection of claim 1.

In regard to claim 11, the claim recites substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also applies to claim 11. In addition, Rigetti teaches: configuring the waveform generator with the plurality of controls to enable the waveform generator to generate the control field. (Riegetti, [0324] "At 2420, a multiplexed, composite pulse is composed from the control information. For example, the pulse information (2411A, 241 IB, 2411C) for each subsystem can be combined to compose the multiplexed, composite pulse… At 2430, the multiplexed, composite pulse is synthesized. The composite pulse synthesized at 2430 can be an analog signal generated by a waveform generator system. For example, the composite pulse can be generated by an arbitrary waveform generator (AWG) based on the digital version of the composite pulse composed at 2420. Thus, the composite pulse synthesized at 2430 can be, for example, a radio frequency or microwave frequency pulse produced on a physical transmission line. ")

In regard to claims 2 and 12, Rigetti and Meister do not teach, but Zemen teaches: The apparatus of claim 1, wherein the discrete prolate spheroidal sequences are Zemen sequences. (Zemen, p. 3599 right col. "We introduce the term Slepian sequences for the index limited DPS sequences… The Slepian sequences u(S)i are eigenvectors of the matrix... Concluding, the Slepian sequences span an orthonormal basis that allows the representation of a time-limited snapshot of bandlimited sequences through a basis expansion. The Slepian basis expansion expands the sequence h[m] in terms of Slepian sequences u(S)i[m]"; p. 3600 left col. see Fig. 3. Slepian sequences u(S)i[m] for block length M=256 and maximum normalized Doppler bandwidth νDmax=3.9⋅10−3.)
The rationale for combining the teachings of Rigetti, Meister and Zemen is the same as set forth in the rejection of claim 1.

In regard to claims 3 and 13, Rigetti and Meister do not teach, but Zemen teaches: The apparatus of claim 1, wherein the digital processing circuitry is configured to determine a set of discrete prolate spheroidal sequences based on a sequence length and (Zemen, p.3600 left col. see Fig. 3. Slepian sequences u(S)i[m] for block length M=256 [sequence length] and maximum normalized Doppler bandwidth νDmax=3.9⋅10−3 [control hardware bandwidth constraints].; p.3598 left col. "The basis functions of the Slepian basis expansion are bandlimited to the known maximum variation in time of the channel νDmax and time-concentrated for the duration of the transmitted data block with length M [16]."; p. 3599 left col. "We will exploit the knowledge of two parameters only: the maximum Doppler bandwidth νDmax  and the block length M.")

The rationale for combining the teachings of Rigetti, Meister and Zemen is the same as set forth in the rejection of claim 1.

In regard to claims 5 and 16, Rigetti, Meister and Zemen does not teach, but Motzoi teaches: The apparatus of claim 1, wherein the digital processing circuitry is further configured to synthesize the plurality of controls to be weighted sums of the basis functions as piecewise constant sequences of a given length. (Motzoi p. 4 right col. , "In the case where the input controls uk are indexed by time, the transfer function (such as an interpolating function, a filter, or a carrier function) will simply reparametrize the weights of the individual control pixels. If the transfer function provides variations on a smaller time scale than the original input pixels then additional subpixels sk,l are required for the digitization of the continuous field to be valid. This idea is illustrated in Fig. 2, where in particular we can think of the gradient of the (purple dashed) control pixels as the weighted sum of the gradients (the black arrows) of the subpixels (orange bars) inside or near the control pixel but which we cannot directly control… smoothing can be approximated by interpolating between a discrete set of points with a piecewise cubic spline interpolation.")

The rationale for combining the teachings of Rigetti, Meister, Zemen and Motzoi is the same as set forth in the rejection of claim 1.

In regard to claims 6 and 17, Rigetti, Meister and Zemen does not teach, but Motzoi teaches: The apparatus of claim 1, wherein the digital processing circuitry is further configured to generate the plurality of controls to be weighted sums of the basis functions, (Motzoi p. 4 right col. , "In the case where the input controls uk are indexed by time, the transfer function (such as an interpolating function, a filter, or a carrier function) will simply reparametrize the weights of the individual control pixels. If the transfer function provides variations on a smaller time scale than the original input pixels then additional subpixels sk,l are required for the digitization of the continuous field to be valid. This idea is illustrated in Fig. 2, where in particular we can think of the gradient of the (purple dashed) control pixels as the weighted sum of the gradients (the black arrows) of the subpixels (orange bars) inside or near the control pixel but which we cannot directly control… smoothing can be approximated by interpolating between a discrete set of points with a piecewise cubic spline interpolation.")
The rationale for combining the teachings of Rigetti, Meister, Zemen and Motzoi is the same as set forth in the rejection of claim 1.

Rigetti and Meister do not teach, but Zemen teaches: the basis functions being Slepian sequences. (Zemen, p. 3599 right col. "We introduce the term Slepian sequences for the index limited DPS sequences… The Slepian sequences u(S)i are eigenvectors of the matrix... Concluding, the Slepian sequences span an orthonormal basis that allows the representation of a time-limited snapshot of bandlimited sequences through a basis expansion. The Slepian basis expansion expands the sequence h[m] in terms of Slepian sequences u(S)i[m]"; p. 3600 left col. see Fig. 3. Slepian sequences u(S)i[m] for block length M=256 and maximum normalized Doppler bandwidth νDmax=3.9⋅10−3.)

The rationale for combining the teachings of Rigetti, Meister and Zemen is the same as set forth in the rejection of claim 1.

In regard to claim 10, Rigetti further teaches: The apparatus of claim 9, wherein the waveform generator is configured to generate the control field to support implementation of a quantum gate within the quantum system. (Rigetti, [0043] "In some implementations, the example quantum processor cell 102 can process the quantum information stored in the qubits by applying control signals to the qubits or to the couplers housed in the quantum processor cell. The control signals can be configured to encode information in the qubits, to process the information by performing logical gates or other types of operations, or to extract information from the qubits. In some examples, the operations can be expressed as single-qubit gates, two-qubit gates, or other types of logical gates [a quantum gate] that operate on one or more qubits. A sequence of operations can be applied to the qubits to perform a quantum algorithm. ")

In regard to claim 14, Rigetti, Meister and Zemen does not teach, but Motzoi teaches: The method of claim 11, further comprising removing discrete prolate spheroidal sequences having non-zero initial and final points. (Motzoi p.5 left col. Ln. 9, "we additionally require that the function and its derivatives are zero at the boundaries (which can be enforced by padding the control vector with zeros).")

The rationale for combining the teachings of Rigetti, Meister, Zemen and Motzoi is the same as set forth in the rejection of claim 1.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of Meister in view of Zemen in view of Motzoi in view of Gouvêa in further view of Byrd (A limited memory algorithm for bound constrained optimization). 
In regard to claims 7 and 18, Rigetti, Meister, Zemen, Motzoi and Gouvea does not teach, but Byrd teaches: The apparatus of claim 1, wherein the gradient ascent solver comprises a limited memory Broyden-Flethcer-Goldfarb-Shannon (L-BFGS) algorithm. (Byrd abstract, "An algorithm for solving large nonlinear optimization problems with simple bounds is described. It is based on the gradient projection method and uses a limited memory BFGS matrix to approximate the Hessian of the objective function."; p. 1190, "Our algorithm is distinguished from the these methods by our use of line searches (as opposed to trust regions) but mainly by our use of limited memory BFGS matrices to approximate the Hessian of the objective function.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti, Meister, Zemen, Motzoi and Gouvea to incorporate the teachings of Byrd by including L-BFGS algorithm. Doing so would provide an efficient method in implementing the algorithm. (Byrd abstract, "It is shown how to take advantage of the form of the limited memory approximation to implement the algorithm efficiently. The results of numerical tests on a set of large problems are reported.")

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of Meister in view of Zemen in view of Motzoi in view of Gouvêa in further view of Lloyd (Information Theoretical Analysis of Quantum Optimal Con--trol).

In regard to claims 8 and 19, Rigetti, Meister, Zemen, Motzoi and Gouvea does not teach, but Lloyd teaches: The apparatus of claim 1, wherein the digital processing circuitry is further configured to synthesize the plurality of controls within a limited bandwidth and above a minimum state change time to obtain threshold state accuracy. (Lloyd p.1 right col. ln. 17, "We quantify the effects of noise in the control field on these results relating the channel capacity to the minimal possible error that can be achieved [threshold state accuracy]. We finally provide an information-time bound [limited bandwidth], relating the bandwidth of the control field with the minimal time [minimum state change time] necessary to achieve the optimal transformation.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rigetti, Meister, Zemen, Motzoi and Gouvea to incorporate the teachings of Lloyd by including include a method in the application of optimal control (OC). Doing so would provide a bound for the minimal time necessary to perform the optimal process given the bandwidth of the control pulse and minimal error will be achieved. (Lloyd abstract, "We provide a bound for the minimal time necessary to perform the optimal process given the bandwidth of the control pulse… Finally, we quantify how noise affects the presented results.")

Response to Arguments
Applicant's arguments regarding the Stepian reference have been fully considered but they are moot. 
Applicant argues: (see p. 8 middle – p.9 middle, claim 1): “While it is true that Slepian includes the phrase "discrete prolate spheroidal sequences," the context in which these sequences are discussed within Slepian provides no apparent reason to combine such sequences… As such, it appears that only improper hindsight is being relied upon to formulate the combination of Slepian with Rigetti and Meister. For this reason, reliance on Slepian is improper and independent claim 1 is patentable over the cited combination.” 
Examiner answers: the arguments do not apply to the references (Zemen) being used in the current rejection. 
Meister teaches generating coefficients c as expansion coefficients based on the matrix B (a set of waveforms) and B is arbitrary waveforms. Zemen is related to channel estimation (quantum control over qubits can be viewed as quantum channel estimation), and Zemen teaches the expansion coefficients in terms of discrete prolate spheroidal (DPS) sequences because DPS sequences can approximate a time-variant frequency-selective channel more correctly than Fourier basis expansion. Therefore, a skilled person would find it obvious to replace the arbitrary waveforms of Meister with DPS sequences of Zemen to achieve better result.

Applicant's arguments below  have been fully considered but they are not persuasive. 
Applicant argues: (see p. 9 bottom – p. 10 bottom, claim 1): (1) “… Initially, it is unclear from the Action what specific term is being correlated to the set of coefficients that are allegedly generated by Motzoi. The gradient (D is defined in Motzoi on page 2 for use in determining the control uk directly, where uk is a vector. However, there is no description of generating coefficients as recited in claim 1.” (2) “Further, it is unclear how the gradient D, used to determine the vector control uk, could be applied in the context of the coefficient vector c of Meister and have any likelihood of success in reaching a useful result. Meister is very specifically being implemented in the context of "arbitrary superpositions of waveforms" as indicated in the title. Such an approach, leveraging such superpositions, is simply not combinable with the gradient…” 
Examiner answers: (1) The examiner does not rely on Motzoi to teach “generating coefficients,” this particular feature is coming from Meister. In Meister, Fig.1 and Eq(9) teaches how the coefficients are generated/calculated, and it is further optimized using a gradient method. 
(2) Superposition is the combination of multiple waves, which is nothing related to the concept of gradient method or optimization. Further Meister teaches optimization over the coefficient vector using a gradient method, but Meister does not have the features of gradient ‘ascent’ with respect the coefficients and iterative process to determine trace fidelity, therefore Motzoi is used and combined to teach those features.

Applicant argues: (see p. 10 middle, claim 1): “… However, there is no indication that any iteration process in Motzoi involves use of coefficients as an input (i.e., matrix products of the coefficients as the input) to arrive at modified coefficients due to a convergence at a local maximum. Again, even if the argument in support of the rejection is that Meister is relied upon for the coefficients themselves, there is still no clarity as to how the gradient (D of Motzoi could be used to arrive at the coefficient vectors of Meister. There is simply no likelihood of success in the combination, and therefore the claim is patentable over the cited combination.” 
Examiner answers: Motzoi teaches ∇u the gradient with respect to u or the gradient of Φ with respect s, therefore when calculating the gradient, the value of u or s is considered as inputs in order to get the gradient. Further the matrix products U is used in eq (4.4) and eq(3.5), therefore is also considered as inputs to calculate the gradients in the iterative process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122